United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         January 7, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-30679
                         Summary Calendar



JAMES K. HARRIS, Executor of the Estate
of Jennifer Harris,

                                          Plaintiff-Appellee,

versus

GAMBLE GUEST CARE CORP.; GAMBLE GUEST
CARE CORP. EMPLOYEE BENEFIT PLAN; EMPLOYEE
BENEFITS SERVICES, INC.,

                                          Defendants-Appellants.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                       USDC No. 5:01-CV-264
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Gamble Guest Care Corporation (“Gamble”), Gamble Guest Care

Corporation Employee Benefit Plan (“Plan”), and Employee Benefits

Services, Inc., appeal the district court's ruling in favor of

Jennifer Harris on her claim for health benefits from an Employee

Retirement Income Security Act of 1974 (“ERISA”) governed

employee welfare benefit plan; 29 U.S.C. § 1001 et seq.       This


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-30679
                                -2-

court reviews Gamble’s denial of Harris’s claim for benefits for

abuse of discretion.   See Threadgill v. Prudential Securities

Group, Inc., 145 F.3d 286, 292 (5th Cir. 1998).

     The appellants argue that their interpretation of the Plan

to require Harris to be “actively at work” on February 1, 2000,

was legally correct.   However, their interpretation of the Plan

was legally incorrect because the Plan did not contain an

“actively at work” requirement and because the correct

eligibility date was January 1, 2000.     See Wildbur v. ARCO

Chemical Co., 974 F.2d 631, 637-38 (5th Cir. 1992).    Furthermore,

Gamble’s interpretation of the Plan and its denial of benefits to

Harris were an abuse of discretion.     See id.

     The appellants also argue that the district court should not

have awarded Harris attorneys’ fees.    However, the district court

did not abuse its discretion in awarding Harris attorneys’ fees.

See Iron Workers Local No. 272 v. Bowen, 624 F.2d 1255, 1266 (5th

Cir. 1980).

     Therefore, the district court's ruling in favor of Harris

and its award of attorneys’ fees to Harris are AFFIRMED.